Opinion issued August 20, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00105-CV
                          ———————————
                   BUDGET ROLLOFFS LLC, Appellant
                                      V.
     KIMBERLY NORTON D/B/A NORTON ENTERPRISES, Appellee



                   On Appeal from the 506th District Court
                            Waller County, Texas
                      Trial Court Case No. 13-01-21751



                         MEMORANDUM OPINION

      Appellant, Budget Rolloffs LLC, has filed a motion to dismiss its appeal

pursuant to Texas Rule of Appellate Procedure 42.1(a)(1).      TEX. R. APP. P.

42.1(a)(1) (“In accordance with a motion of appellant, the court may dismiss the
appeal or affirm the appealed judgment or order unless disposition would prevent a

party from seeking relief to which it would otherwise be entitled.”). We grant the

motion and dismiss the appeal. Appellant has not indicated that the parties agree to

bear their own costs; thus, we tax all costs against appellant. See TEX. R. APP. P.

42.1(d) (“Absent agreement of the parties, the court will tax costs against the

appellant.”). The Clerk is directed to issue mandate immediately. See TEX. R.

APP. P. 18.1.

                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                         2